DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 09/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,616,522 B2, US Patent 9,769,409 B2, and US Patent 9,137,472 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 14, prior art of record Ui (US 2010/0013969 A1) discloses an imaging device (Fig.1: solid-state imaging element 100), comprising:
a pixel unit (Fig.3: one pixel unit DPC) having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix (Fig.3: divided pixel cells DPC-A, DPC-C, DPC-B, DPC-D correspond to the first, second, third and fourth pixel, respectively.  The four divided pixel cells are arranged in a 2x2 matrix),
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color (Fig.3; [0066]: “one pixel under a same-color filter is divided into four cells...") and a floating diffusion element (Figs.6 and 9A, and paragraphs [0118] and [0151]: a shared floating diffusion part SFD),

However, the prior art of record fails to disclose or reasonably suggest: “wherein the first pixel and the second pixel … have a first sensitivity or a first exposure time, and
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel” in combination with other limitations recited in the claim.

Claims 15-24 are allowable as being dependent from claim 14.

With regard to independent claim 25, prior art of record Ui (US 2010/0013969 A1) discloses an apparatus (Fig.1: solid-state imaging element 100) comprising: 
an imaging device (Fig.1: pixel unit 120) including a pixel unit (Fig.3: one pixel unit DPC) having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix (Fig.3: divided pixel cells DPC-A, DPC-C, DPC-B, DPC-D correspond to the first, second, third and fourth pixel, respectively.  The four divided pixel cells are arranged in a 2x2 matrix), 
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color (Fig.3; [0066]: “one pixel under a same-color filter is divided into four cells...") and a floating diffusion element (Figs.6 and 9A, and paragraphs [0118] and [0151]: a shared floating diffusion part SFD) (Figs.6 and 9A, and paragraphs [0118] and [0151]: a shared floating diffusion part SFD), 
wherein the first pixel and the second pixel face each other in a diagonal direction (Fig.3: divided pixel cells DPC-A and DPC-C are adjacent in diagonal direction).
However, the prior art of record fails to disclose or reasonably suggest: “wherein the first pixel and the second pixel … have a first sensitivity or a first exposure time, and 


Claims 26-33 are allowable as being dependent from claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696